Fourth Court of Appeals
                                San Antonio, Texas
                                     November 9, 2015

                                    No. 04-15-00511-CV

                       IN THE INTEREST OF V.H., et al children,

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-00098
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       The Appellant’s, J.B., Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on November 9, 2015.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court